DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on August 5th, 2020 have been entered and accepted.

Election/Restrictions
Applicant's election without traverse of Group I, claims 1 – 22 in the reply filed on February 25th, is acknowledged.
Claims 23 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25th, 2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 10, 12 – 13, 16, and 19 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2002/0114908) in view of Gellert (US 5935621)
Regarding claim 1, Evans teaches a mold assembly for injection molding of a plastic pipe fitting (Para. 23), the pipe fitting comprising an elbow-shaped internal flow channel (Fig. 1) comprising two channel parts arranged at a first angle in relation to each other (Fig. 2), the channel parts each having a circular cross-section and a smoothly radiused inner corner face between each two channel parts being at said first angle in relation to each other (Fig. 2), the mold assembly comprising a pair of mold members (ref. #18, #20) adapted for movement between an open position and a closed position to define a mold cavity having a shape conforming to the exterior geometry of the pipe fitting to be molded (Para. 25 – 26; Fig. 2), a pair of retractable core packages (ref. #24) each comprising a first core member (ref. #26) and a second core member (ref. #28), each core package being movable between an advanced position protruding into said mold cavity and cooperating with each other to define the internal flow channel in the pipe fitting to be molded (Para. 25), and a retracted position substantially withdrawn from said mold cavity (Para. 31), the first core member (ref. #26) and the second core member (ref. #28) having distal ends with end faces for abutting engagement with each other when said first core member and second core member are in advanced positions (I) to define the internal flow channel with said channel parts at the first angle in relation to each other (Para. 26 – 28; Fig. 2), the first core member (ref. #26) defining an outer portion of the internal flow channel and including an inclined guide member extending longitudinally and at a second angle in relation to a longitudinal axis (Para. 25 – 27), and the second core member (ref. #28) defining an inner portion of the internal flow channel (Para. 28 – 29) the second core member being movably slidable along said inclined guide member and including a curved inner edge disposed generally at a distal end thereof (Para. 29 – 31), wherein said curved inner edges of the second core member cooperatively define the smoothly radiused inner corner face of the internal flow channel (Para. 29); and wherein the second core member is movable along the inclined guide member on the first core member upon movement of the core package toward said retracted position after molding of the pipe fitting within the mold cavity to shift the second core member towards a center axis of the internal flow channel for withdrawal of the core package from the mold cavity (Para. 31) However, Evans does not teach a mold assembly comprising a built-in cooling arrangement for cooling of the core package. 
Yet, in a similar field of endeavor, Gellert discloses an injection molding apparatus having a cooled mold core with an elongated body portion (Abstract). This apparatus comprises a core member (ref. #74) comprising a built-in cooling arrangement (ref. #90) for cooling the core package (Col. 3, lines 1 – 10), wherein the cooling arrangement extends longitudinally inside said core member over a substantial length of said core member (Fig. 1 – 2). 
It would have been obvious to one of ordinary skill in the art at the time to modify the invention of Evans by adding a built-in cooling arrangement to a core member, as taught by Gellert. One would be motivated to make this modification to optimize the efficiency of the system by circulating cooling fluid through the mold assembly.
Regarding claim 2, Evans in view of Gellert teaches the invention disclosed in claim 1, as discussed above. Furthermore, Gellert teaches the cooling arrangement comprises an elongated blind hole (ref. #88) extending a substantial length of the core member between a support end of the core member (ref. #74) and the distal end (Fig. 1).
Regarding claim 3, Evans in view of Gellert teaches the invention disclosed in claim 2, as discussed above. Furthermore, Gellert teaches the cooling arrangement comprises a heat conductor element (ref. #114) having high thermal conductivity (Col. 3, lines 34 – 37), the heat conductor element being inserted in the blind hole (Fig. 5).
Regarding claim 4, Evans in view of Gellert teaches the invention disclosed in claim 1, as discussed above. Furthermore, Gellert teaches the cooling arrangement comprises a cooling fluid channel (ref. #90) for circulating cooling fluid inside the core member (Col. 3, lines 1 – 10).
Regarding claim 5, Evans in view of Gellert teaches the invention disclosed in claim 4, as discussed above. Furthermore, Gellert teaches the heat conductor element (ref. #114) is partly arranged to extend inside the cooling channel (Fig. 5).
Regarding claim 6, Evans in view of Gellert teaches the invention disclosed in claim 4, as discussed above. Furthermore, Gellert teaches the cooling fluid is water (Col. 3, lines 25 – 28).
Regarding claim 10, Evans in view of Gellert teaches the invention disclosed in claim 3, as discussed above. Furthermore, Gellert teaches the heat conductor element is a pin made of solid material having high thermal conductivity.
Regarding claim 12, Evans in view of Gellert teaches the invention disclosed in claim 3, as discussed above. Furthermore, it would have been obvious to one of ordinary skill in the art at the time to shape the heat conductor element as a cylinder, as a change of shape limitation. It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.
Regarding claims 13 and 16, Evans in view of Gellert teaches the invention disclosed in claim 3, as discussed above. Furthermore, Gellert discloses a core member is made of tool steel (Col. 3, line 38).
Regarding claim 19, Evans in view of Gellert teaches the invention disclosed in claim 1, as discussed above. Furthermore, Evans discloses the first angle is between 30° and 120° (Para. 26).
Regarding claim 20, Evans in view of Gellert teaches the invention disclosed in claim 1, as discussed above. Furthermore, Evans discloses the first angle is 90° (Para. 26).
Regarding claim 21, Evans in view of Gellert teaches the invention disclosed in claim 1, as discussed above. Furthermore, Evans discloses extending the inclined guide member longitudinally at a second non-zero angle. It would have been obvious to one of ordinary skill in the art to optimize the system by setting the second angle in the range of 1° – 12°, through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.
Regarding claim 22, Evans in view of Gellert teaches the invention disclosed in claim 1, as discussed above. It would have been obvious to one of ordinary skill in the art to optimize the system by the values of the inner diameter, rounding ratio and length in the specific ratios outlined in the instant claim through routine experimentation. It has been held that when the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP § 2144.05.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Evans and Gellert, as applied to claim 4 above, and further in view of Larsson (US 5516470).
Regarding claim 7, Evans in view of Gellert teaches the invention disclosed in claim 4, as discussed above. However, these references do not teach the mold assembly wherein the cooling fluid is carbon dioxide. 
Yet, in a similar field of endeavor, Larsson teaches a method and apparatus for tempering a molding tool comprising one or more molding parts that form a molding cavity (Abstract). Furthermore, Larsson discloses feeding carbon dioxide through the channels of the mold to cool the molding tool (Col. 3, lines 1 – 9).
 It would have been obvious to one of ordinary skill in the art to cool a molding tool with carbon dioxide, as Larsson discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

Claims 8 – 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Gellert, as applied to claim 4 above, and further in view of Rodinsky (US 2016/0193769).
Regarding claim 8, Evans in view of Gellert teaches the invention disclosed in claim 4, as discussed above. However, these references do not teach the mold assembly comprising a cooling arrangement with a bubbler.
Yet, in a similar field of endeavor, Rodinsky teaches a cooling channel arrangement for injection molding systems (Para. 1). Furthermore, Rodinsky teaches the cooling arrangement comprises a bubbler (ref. #124) comprising a narrow tube arranged inside the cooling fluid channel (Para. 28) so that a gap is formed between the tube and the wall of the cooling channel (Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the invention of Evans and Gellert by including a bubbler, as Rodinsky discloses this is a known option in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 
Regarding claim 9, Evans in view of Gellert and Rodinsky teaches the invention disclosed in claim 8, as discussed above. Furthermore, Gellert teaches the heat conductor element (ref. #114) is partly arranged to extend inside the cooling channel (Fig. 5).
Regarding claim 11, Evans in view of Gellert and Rodinsky teaches the invention disclosed in claim 9, as discussed above. Furthermore, Gellert teaches the heat conductor element is made of a beryllium copper alloy (Col. 3, lines 39 – 40).

Claims 14 – 15 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Evans and Gellert, as applied to claims 1, 13, and 16 above, and further in view of Jarvenkyla (US 6203651).
Regarding claims 14 and 17, Evans in view of Gellert and Rodinsky teaches the invention disclosed in claim 1, as discussed above. However, these references do not teach forming a core member of beryllium copper alloy. Yet, in a similar field of endeavor, Jarvenkyla discloses a method and apparatus for making a pipe fitting. This apparatus comprises a tool with a core member coated with beryllium copper alloy (Col. 3, lines 53 – 55). It would have been obvious to one of ordinary skill in the art to modify the invention of Evans and Gellert by forming a core member of a beryllium copper alloy, as taught by Jarvenkyla. One would be motivated to make this modification so that the friction heat caused by friction between the plastic material and the tool may be efficiently conducted away from the interface of the plastic material and toward the tool (Jarvenkyla: Col. 3, lines 55 – 57).
Regarding claims 15 and 18, Evans in view of Gellert and Rodinsky teaches the invention disclosed in claim 1, as discussed above. However, these references do not teach forming a core with a diamond-like carbon coating. Yet Jarvenkyla discloses a tool with a core member coated with the diamond-like carbon coating (Col. 4, lines 6 – 13). It would have been obvious to one of ordinary skill in the art to modify the invention of Evans and Gellert by forming a core member of a diamond like coating, as taught by Jarvenkyla. One would be motivated to make this to reduce friction between the plastic material and the tool (Jarvenkyla: Col. 4, lines 10 – 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116. The examiner can normally be reached 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        						/TIMOTHY KENNEDY/						Primary Examiner, Art Unit 1743